Title: To Thomas Jefferson from Joseph Clay, Jacob Richards, and Frederick Conrad, 23 January 1804
From: Clay, Joseph,Richards, Jacob,Conrad, Frederick
To: Jefferson, Thomas


               
                  Sir 
                  Washington 23d. Jany. 1804.
               
               Our friend and colleague Michael Leib has signified to us his intention of retiring from public duties. As we are most immediately connected with him, we feel it due to him, to ourselves, and to our common cause, to offer to you our sentiments, and our recommendation of him to your attention. Carrying with him into retirement nothing but the bruises of warfare and the consciousness of having faithfully performed his duty, permit us to ask of you another reward for him, your approbation of his conduct in an appointment in case of vacancy, to one of the ministerial offices in Pennsylvania, dependant upon you. We conceive that he is entitled to such a situation on the score of his services, of his fitness, and of public confidence. Persecuted and reviled for years by the utmost rage and malice of our political opponents, he has notwithstanding met with the constant support of the genuine friends of our principles and of the constitution, and to their reiterated approbation of him evinced in his repeated elections, we beg leave to refer in corroboration of our own sentiments and of our own testimonial in his favor.
               It can hardly have escaped your notice that a party whose object it is, in conjunction with the federalists, to overthrow the existing state of things, is coming fast into existence and strength in our State. We consider this party as equally hostile with those with whom they are combined, to the true interests of our country; if some decisive countenance be not given to those who have heretofore braved the tempest, we much fear that listlessness may succeed to activity, apathy to vigor, and the usual energies being withdrawn, the triumph of faction may be the result. This we sincerely deprecate, and with deference we suggest, that the notice of our friend will, in our quarter, have a salutary influence against such an evil.
               We are not ignorant that our friend has enmity and opposition to encounter even from some who profess attachment to our cause; for this we might be, in some measure, able to account. We might trace it to fear lest his talents and the confidence reposed in him by the public, should enable him to frustrate the designs of those who are desirous of possessing unlimited controul over the affairs of Pennsylvania; a fear which, in some instances, has produced hostility which not even the gratitude due for personal obligations has been able to eradicate.
               Sincerely attached to your administraton and personally to you, we have, under the influence of this attachment declared our sentiments with a freedom, which, we trust will not be displeasing; if however we have erred in this opinion, we flatter ourselves that you will pardon the honest error of our zeal, and believe us when we assure you of our high respect and regard.
               
                  Joseph Clay 
                  Jacob Richards 
                  Fredk Conrad 
               
             